'""'.
    AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                  Page 1 of I



                                        UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                    v.                                             (For Offenses Committed On or After November I, 1987)


                   Miguel Honorio Cancino-Sanchez                                  Case Number: 3:19-mj-22099
                                                                                                                                                          I'
                                                                                                          .                                               :.
                                                                                   BeniaminB.
                                                                                                                                                          I
                                                                                   Defendant's Attorm V
                                                                                                                  f'!lED                                  i
    REGISTRATION NO. 8531 3298                                                                                                                            1:
                                                                                                                                                          I
    THE DEFENDANT:                                                                                                  MAY 2 4 2019
     lg] pleaded guilty to count( s) 1 of Complaint                                                                                                       I
                                                                                                     sour'·             ...,,,-;i r "'-'I vvURT
                                                                                                                     i,;,.)

     D was found guilty to count( s)                                            BY                            HERi\! DISTRICT OF CALIFORNIA               I
                                                                                                        ucrl)                                    J   Y
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):                                             t
    Title & Section                   Nature of Offense                                                               Count Number(s)                     I
    8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                     1
                                                                                                                                                           I

     D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - -
     0 Count(s) - - - - - - - - - - - - - - - - - - d i s m i s s e d on the motion of the United States.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:

                                   ~TIME SERVED                              D                                                days

      lg] Assessment: $10 WAIVED                      lg] Fine: WAIVED
      lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
      D Court recommends defendant be deported/removed with relative,                            charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                                 Friday, May 24, 2019
                                                                                 Date of Imposition of Sentence


                                                                                 Jvl.icfiae{ ]. Seng
                                                                                 HONORABLE MICHAEL J. SENG
                                                                                 UNITED STATES MAGISTRATE JUDGE



     Clerk's Office Copy                                                                                                             3,: 19-mj-22099
